 METAL ARTS COMPANY183NOTE.-We will notify the above-namedemployees presently serving in theArmed Forces of the United States of their right to full reinstatement upon applicationin accordancewith the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This noticemust remain posted for 60 consecutivedays from the date ofposting,and must notbe altered, defaced, or covered by any othermaterial.Any employeehaving a question concerning the above noticeor whatit requiresmay inquire by mail, telephone,or in personat theBoard'sRegional Office, 614ISTA Center,150 West Market Street, Indianapolis,Indiana, TelephoneNo. Mel-rose 3-8921.Metal Arts CompanyandRichard W. Johnson.Case No. 03-CA-1703.August 4, 1964DECISION. AND ORDEROn May 6, 1964, Trial Examiner William Seagle issued his Decisionin the above-entitled proceeding, finding that the Respondent had notengaged in unfair labor practices as alleged in the complaint andrecommending that the complaint be dismissed in its entirety, as setforth in the attached Trial Examiner's Decision.Thereafter, theGeneral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief; the Respondent filed a brief in support of theTrial Examiner's Decision.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision and the entire record in this case, including the ex-ceptions and briefs, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner.'[The Board dismissed the complaint.]'Contrary to contentions made here,we do not find sufficient basis in the record, con-sidered as a whole, for rejecting the Trial Examiner's credibility resolutions.StandardDry Wall Products,Inc,91 NLRB 544We adopt the conclusions of the Trial Examinerwhich are based upon the credited testimony,but do not adopt or pass upon opinionsincluded in his Decision which assume facts different from those foundTRIAL EXAMINER'S' DECISIONSTATEMENT OF THE CASEThiscase was heard before Trial Examiner William Seagle at Houston,Texas,on January 20, 21, and22, 1964,upon a charge filedon October24, 1963, and acomplaint issued on December 5, 1963, alleging that the Respondenthad violatedSection 8(a) (1) and(3) of the Act. Subsequentto the hearing counselfor the Gen-eral Counseland for theRespondentfiled briefs, whichhave also been considered.148 NLRB No. 18. 184DECISIONS OF NATIONALLABOR RELATIONS BOARDUponthe record so made, and in view of my observation of the demeanor of thewitnesses, I herebymake the following:FINDINGS OF FACT1.THE RESPONDENTThe Respondent, Metal Arts Company (hereinafter referred to as Metal Arts),is a Texas corporation engaged at Houston, Texas, in the fabrication of metal prod-ucts, principally for the chemical industry.The Respondent has customers through-out the United States and it makes, annually, shipments out of the State of Texasvalued at no less than several hundred thousand dollars.II.THE LABOR ORGANIZATION INVOLVEDSheetMetalWorkers' International Association, Local Union #54, AFL-CIO(hereinafter referred to as Local 54, or simply as the Union), is a labor organiza-tion within the meaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESMetal Arts was established as a business about the year 1949. It was at first avery small company, and was engaged in doing kitchen equipment work and someair-conditioning and duct work.Subsequently, the nature of its business changed,and it shifted to the fabrication of large industrial tanks and vessels, which involvedthe use of heavy gauge plate.At the present time Metal Arts employs approximately 60 production and main-tenance employees.The business is run by Robert W. Milner, Jr., its president, withthe assistance of his nephew Bob Milner, who is shop superintendent, and LeroyPyle, who is shop foreman.There are also five other foremen-the welding fore-man, the foreman in the tank column department, the foreman in the pneumaticconveying department, the foreman in the machine shop, and a night foreman, whohas charge of a second shift which begins at 3:30 p.m.At the time when Metal Arts was doing kitchen equipment work, Local 54 ofthe Sheet Metal Workers Union represented its employees, and, ultimately, the Unionappears to have been certified as their bargaining representative.Apparently MetalArts bargained with the Union through a multiemployer association, and a collective-bargaining agreement negotiated through the association was in effect in 1961.TheelderMilner came to feel, however, that since the nature of the business hadchanged, his employees would be represented more appropriately by the Boiler-makers, whose lower rates would better enable him to maintain his competitive posi-tion.Consequently, he gave notice that he wished to bargain separately from themultiemployer group, and terminated the current contract as of March 31, 1961.Despite the termination of the contract, however, Milner maintained the contractualworking conditions, except that he discontinued payments into the union welfarefund.As a substitute for this benefit, he arranged health insurance for his em-ployees through the Blue Cross, and paid the premiums for this insurance.A ratherpaternalistic employer, who was on very friendly terms with his employees, he alsomade loans to them, and in 1963 he made 88 such loans to them, totaling ap-proximately $10,000.He also provided them with half-paid life insurance.In 1962, a movement for decertification of the Union was launched by one ofthe Metal Arts employees by the name of James K. Sapp.A decertification petitionwas filed with the Board's Regional Office, and an election was held on June 22,1962, as a result of which the Union was decertified.A few months after the Unionhad been decertified the wage rates prevailing in the plant were generally reduced.As a result, apparently, there occurred an exodus of 9 or 10 of the employees.'In June 1963, the Union launched a campaign to regain its representative status,and two union representatives, whose names are Woodall and Crump, passed outpamphlets and authorization cards on the road leading to the plant.This was'One of these, Jimmie Heyser. returned in January 1984, and Milner took him backafter commenting, characteristically, on his need of a haircut, and on how thin helooked."What is the matter," Milner kidded Heyser, "you been missing somemeaas'+" METAL ARTS COMPANY185followed early in July by a meeting of the employees, the meeting being arranged asthe result of the efforts of Richard W. Johnson, one of the Metal Arts employees,who became the chief supporter of the Union. In July, the Union petitioned foran election and submitted authorization cards to the Regional Office in support ofits showing of interest.Believing the signatures on some of the union authorization cards to have beenforged,2 the elder Milner asked each one of the employees to sign his name on ablank card, and turned the cards over to the Regional Office, which had declinedan offer by Milner to compare the signatures on the authorization cards with thesignatures of the employees on their applications for employment that were in theplant personnel files. In requesting the employees to put their signatures on thecards to be submitted to the Regional Office, Milner asked none of them whether hehad signed a union authorization card.However, in asking Johnson for his signa-ture,Milner remarked to him: "Well, I want to get your signature, but I know yousigned one of the cards, and I know yours was genuine."Notwithstanding the submission of the signature cards to the Regional Office, anelection was scheduled for August 16, 1963.On August 14, Milner had posted onthe plant bulletin board a notice concerning a cocktail party and dinner to be heldthe evening of the following day at a Mexican restaurant called the Santa Anita.This notice read as follows:To: All Employees of Metal Arts Company.I am sorry that I haven't had time to write a bunch of love letters to all ofyou lately, as the bulletin which was put out by the Union stated that I wouldbe doing.You and your wives and/or sweethearts, if you happen to be single ordivorced, are invited to a cocktail party and dinner to be held at the privatedinning [sic] room of the Santa Anita Mexican Restaurant which is located at1919 Louisiana Street.The cocktail party will begin at 6:30 p.m , Thursdayevening, August 15. I hope that all of you employees and your wives will beable to attend.METAL ARTS COMPANY,R.W. MILNER, JR.,President.P.S.Mr. Johnson, if you desire a copy of this letter to take to the union hall,my secretary will be glad to furnish it to you.It is not clear whether the cocktail party and dinner at the Santa Anita restaurantwas an annual affair. In any event, just what was said by Milner or anyone elseor just what happened at the Santa Anita restaurant on August 15, 1963, is ex-tremely hazy.It is clear, however, that on this occasion Milner made the statementto the employees that he had been told by the Blue Cross representative that the BlueCross would have to discontinue its coverage of the employees if they were coveredby a union welfare fund.It is also clear that there was an unpleasant incident at the Santa Anita restaurantas the guests were departing.As Leon Bates, one of the employees who was awelder, was leaving, he found Johnson and another employee by the name of LesterPaschall standing by the door. Johnson asked Bates how he would vote in theforthcoming election, and when Bates replied that he would vote nonunion, Johnsonproceeded to call Bates "a suck-ass son of a bitch," and when at this point Bates'wife came up, Johnson also asked her: "How do you live with a sorry son of a bitchlike that?"Bates was, of course, extremely angry, and, believing that Johnson andPaschall were about to jump on him, he pulled his knife out.Before he could makeuse of it, however, he was restrained by some of the other employees who, appar-ently, had observed the fracas.The election was held on August 16, the day after the dinner at the Santa Anitarestaurant.Johnson acted as the Union's observer in the election.The Union lostthe election by a vote of 20 to 34.2 This belief on Milner's part seems to have been induced at least in part by the com-plaint of an employee by the name of Peter Knaut that pressure was being put on himto sign a union authorization card because the Union needed his signature to make the30-percent showing of interest. 186DECISIONSOF NATIONALLABOR RELATIONS BOARDOn October 22, in a reduction in force necessitated by a falling off in production,3nine employees, including RichardW. Johnson, were laid off.These employeesand the dates on which they had been hired were as follows: 4EmployeeDate hired1. Jerral Gordon-----------------------------------------8/14/612.RichardW. Johnson__________________________________8/29/613.Carl J. Montgomery____________________________________8/13/634.Griffith H. Rutherford__________________________________5/3/625. James A.Sandlin--------------------------------------7/24/626.Horace A. Smith______________________________________8/29/637.George N. Trombitas__________________________________1/14/638.Billy Ray Turner______________________________________9/25/639.Praxedis Vela_________________________________________9/25/61A. The alleged 8(a) (1) violationsThe charges against the Respondent in the present proceeding stem from allegedacts of interference, restraint, and coercion on the part of Milner in the preelectionperiod and the inclusion of Johnson in the layoff of October 22.Milner is charged in the complaint with the interrogation of employees concerningtheir union activities, and with threats to discharge employees "on or about June 23,1963."In support of these charges, two of the laid-off employees, Jerral Gordon,who had been employed as a mechanic, and Griffith H. Rutherford, who had beenemployed as a welder, were called as witnesses by counsel for the General Counsel.Gordon testified that one Sunday, prior to the election, while he was eating hislunch in the toolroom after working on two stainless steel vessels, Milner came upto him and asked him whether he had been to the union meeting several days pre-viously, and that when he denied this-actually he had been to the meeting-Milnerasked him if he knew who was pushing the Union in the shop.According to Gordon,when he also denied knowledge on this score, Milner confided to him that if heknew who the men were who were pushing the Union, he would get rid of them be-cause he did not want anyone working for him who was dissatisfied.Milner testified that he had no recollection of any toolroom conversation withGordon, and that the only conversation with Gordon that he could recall occurredone evening after the office force had left, and Gordon came into his office.Ac-cording to Milner, Gordon suggested in the conversation that if he raised the men'swages, they would take more interest in their work, and that he then told Gordonthat he could not raise the men's wages and still maintain his competitive position.Milner explicitly denied that the Union was even mentioned in the conversation, orthat he asked Gordon who had been to the union meeting or who was pushing theUnion."I didn't have to ask him that," explained Milner, "because that informationwas coming to me all the time right out of the plant."Milner also denied that hethreatened to get rid of theunionadherents."I have got more sense than that," heexplained.Rutherford testified to two conversations with Milner.According to Rutherford,the first conversation occurred on a day after there had been a union meeting, andMilner came into the T-room 5 where he was working and asked him what he thought"about them boys down at the union hall, them organizersRutherford testi-fied that when he then remarked to Milner that they seemed like pretty nice fellows,Milner asked him how he "got roped into the deal," and told him that "he wouldn'tbe able to give us the benefit of insurance if the union came in because the insurancecompany wouldn't let them have insurance on us if we belonged to another welfarefund "According to Rutherford, the second conversation occurred on the very dayof the election, when he went, of his own accord, into Milner's office to tell the latterhow he felt about the Union.He told Milner, he testified. that if he were payinghim $5 an hour he would be trying to get $6, and that Milner could not hold itagainst "a bunch of men for trying to better themselves if they thought they could."There then occurred, according to Rutherford, the following colloquy:MILNER:Well, even if you do win it you can't makeme signanything.RUTHERFORD- No, we might not be able to make yousignanything but wesure could make it hot on you.MILNER:Well, if it got that hot I could either just sell it or shut it down.6 There 19 no contention that the reduction In force was not necessary4One other employee by the name of EnriqueL.Vela,leftvoluntarily to take aGovernment job.5The T-room is a sealed,air-conditioned chamber where titanium Is welded. METAL ARTS COMPANY187Milner denied that he had ever talked to Rutherford in the T-room; indeed heexpressed doubt that Rutherford could weld titanium.Milner also denied that he hadhad any conversation with Rutherford on the very day of the election.Milnerwas positive that on the day of the election someone who was sick was lying downpart of the time on the couch in his office, and that the office was in use the restof the time in connection with preparations for the election which necessitated con-ferences with the union officials.Milner admitted that he did have a conversationwith Rutherford about the Union but he testified that it occurred about a week orso before the election.He also admitted that the substance of the conversation wascorrectly reported by Rutherford except that Milner denied that he said that hewould sell the plant or shut it down.Milner explained that what he actually, saidwas that he would not be worried about any picketing because all the metal whichhe would need would be delivered on his railroad spur.I credit the testimony of Milner as against the testimony of Gordon and Ruther-fordwith respect to these incidents.WhileMilner had far from an infalliblememory, when he did remember something, he could hardly restrain himself fromgiving utterance to it, and, usually, in the most colorful language.His candor was,evidently, total, even under circumstances when it would have been wiser to bereticent.Gordon's testimony is, indeed, almost inherently incredible, and Milner himselfsupplied the necessary critique of it.Milner did not need to pump Gordon aboutwho was pushing the Union for the simple reason that his knowledge of unionactivities was always encyclopedic.The record is replete with instances of employeeswho were running to Milner to tell him who was for or against the Union, and whattheUnion was doing. Some of them even told Milner how they would or hadvoted.Milner summoned none of them to his office; they always came to him, andthere is nothing to show that he had to or did encourage them in any way. Sofar as the union situation is concerned, Milner was the father-confessor. It couldmore justly be said that he was interrogated by the employees rather than that heinterrogated them.Itwould not be correct to say, moreover, that Milner was an antiunion employer.It can be said at most only that, from motives of self-interest, he favored the Boiler-makers as against the Sheet Metal Workers.Of course, such a motive could lead tothe commission of unfair labor practices in certain circumstances.But I can findno convincing evidence here of an organized antiunion campaign.When such acampaign is underway, the employer usually enlists the active assistance and thecooperation of his foremen.Milner had five of them but not a single act of inter-ference, restraint, or coercion is even charged against them unless it be the inclusionof Johnson in the layoff. It is only Milner who is accused, and even the acts ofinterrogation and the threats charged against him seem no more than a few isolatedinstances which may have occurred over a period of several months-in June, July,or August 1963-for neither Gordon nor Rutherford had any recollection as to whentheir conversations or alleged conversations with Milner occurred except that theymust have occurred before the election.To put it in another way: even if I wereto credit the testimony of Gordon and Rutherford, it would hardly amount to verymuch.Upon the assumption that Gordon and Rutherford actually initiated theconversations with Milner, their testimony would amount to even less.Employeeswho lead an employer into discussing their union problems can hardly complainvery much if he sometimes gives utterance to an injudicious remark.An employeewho is told by an employer that the union of which he is a member will make ithot for him should not be very much surprised if the employer threatens that insuch an event he will go out of business.It is true that Milner took the initiative in securing the signature cards from theemployees, and that this involved planning on his part.This would have been anunfair labor practice if the signatures had been requested only from those employeeswho had signed union authorization cards. I find no credible evidence, however,that any employee was asked whether he had signed a card for the Union. Sinceall employees were asked for their signatures, and the signature cards were thenturned over to the Regional Office, I do not believe that these acts amounted to anunfair labor practice, although I believe that it would have been better if theyhad been avoided, for by the mere act of requesting the signatures, Milner wasmaking it plain to the employees that he was seeking to prevent an election, andthat he was opposed to having to do business with the Sheet.Metal Workers. 188DECISIONSOF NATIONALLABOR RELATIONS BOARDIt is alsotrue that Milner seems to have called a shop meeting of all the em-ployees on the day shift at some time before the election, and that this, too, repre-sented a deliberate act on his part.6But the only employee who testified in anydetail about what Milner is supposed to have said on this occasion was Johnson,7whom I do not consider to be a trustworthy witness. Johnson testified on thissubject during his directexaminationas follows:Q. On any other occasion besides that (the obtaining of the signature cards).didMr. Milner have anything to say about your union activities?A.Well, in a group out there they called a'meeting of the shop and Mr.Milner told us that if the union got in there that we were going to lose ourinsurance.Q.When was this?A. Towards the last part of July.[Emphasis supplied.]Q. I mean where were you?A. In the shop.Q. In the shop?A. Yes, sir.Q. O.K.A. And he said that anybody that was for the union out there was just asorehead and an agitator, and that he wished that they would be man enoughto get up and come get their check because they were just irritating everybodyelse around there.And two days later, or so,he put up this P.S. letter to me,which directly put the "sorehead" and "agitator" on my back. [Emphasissupplied.]During his cross-examination about this same shop meeting, Johnson again re-peated-even more definitely-that Milner's remark about the soreheads and agi-tators was made in a speech in the shop "the last part of July, somewhere in there,"and added that Milner's speech was preceded by a speech by Leroy Pyle, the shopforeman, in which Pyle spoke "on production they had around there." It is ap-parent that Johnson's timing of this shop meeting is contradictoryAlthough heseemed to think that the meeting occurred in July, he also definitely testified thatit took place "two days, or so," before Milner's notice concerning the Santa Anitadinner, although this notice was dated August 14.Milner denied that he madeany statement about soreheads and agitators getting out, and I credit his denial.So far as Milner's statements concerning the health insurance are concerned-assuming that they were made at the shop meeting, as well as the Santa Anitadinner-I do not believe that Milner exceeded the bounds of fair comment.Heundoubtedly had a strong talking point in stressing the value of the Blue Crossinsurance, and the possibility that it might be lost and if what he said was true-and there is nothing to show that it was not-I do not believe that what he saidamounted to an unfair labor practice.B. The alleged 8(a)(3) violationIt is also alleged in the complaint that the Respondent discriminatorily d;schargedJohnson.This charge stems from the fact that he was put on the layoff list ofOctober 22 and laid off that day.Upon being hired on August 29, 1961, as a welder-trainee at $2 50 an hourJohnson was out on the night shift where he worked under a foreman named Ira L.Looper.Although hired as a welder-trainee, Johnson never qualified as a welder,and after a few months, he was put on fitting, working as a fitter's helper, and doingsome simpler type of fitting himself.On June 29, 1962. which was 10 months afterhe had been first employed, his pay was raised from $2.50 to $2.60 an hour. InAugust 1962 Johnson, who hailed from Minnesota. used his vacation period to makea trip there by car 8 but overstayed his leave, and on his return Looper fired him.e It is not ton clear from the complaint, which is extremely particularistic whetherthe calling of this shop meeting and the remarks made at the meeting are intended tobe charged as an unfair labor practice.The evidence was received, however, withoutobjection.7During his cross-examination Rutherford made not much more than a passing refer-ence to what must have been this same meeting.8 Johnson testified that the purpose of the trip was to attend the wedding of his sister-In-law but Milner testified that he had been told that Johnson's wife had left him and thathe went to Minnesota to try to get her back r,METAL ARTS COMPANY11,89On the pink discharge slip, which recorded this personnel action, and which wasdated August 27, 1962, Looper rated Johnson's conduct as "good," his ability andproduction as "fair," and his attendance as "poor"; Looper also entered on the lineof the slip provided for "remarks" the comment. "doesn't show up for work "How-ever, Johnson remained in the Respondent's employ despite Looper's action, beingreinstated by Bob_ Milner, the elder Milner's nephew, and put on the day shift.Johnson worked on the day shift until about the middle of September 1963 whenBob Milner transferred him back to the night shift.However, Johnson worked onthe night shift for only a few weeks.He was put back on the day shift when hiswife was hospitalized, and he pleaded that he had to take care of the children atnight.He was still working on the day shift when he was terminated in the reduc-tion of force on October 22, 1963.When terminated, he was still making only$2.65 an hour, although he was constantly making efforts to get another raise.If one were to believe Johnson's testimony concerning the circumstances of hislayoff, the conclusion would be inevitable that he was put on the layofflist as anact of retaliation for his union activity, of which Milner and Pyle admittedly hadknowledge.Thus Johnson testified to the following incidents:(1)After the election-it was about the first of September-he approachedMilner and asked him for a raise, and Milner remarked to him: "Well, go ask Mr.Woodall for it." 9When he still persisted,Milner told him that all the foremenhad turned him down fora raise.10Thereupon he went and asked each of theforemen whether he had turned him down for a raise, and each of the foremen inturn denied it.2.About October 10he againaskedMilner for a raise, and again Milner re-marked to him: "Why don't you go talk to Woodall?"When he replied that they"had already been over that," Milner declared: "You know, Johnson, you have costme two thousand dollars in that election we just had. I had to find out what Icould do or couldn't do in this election."Milner and he walked outside, and satdown and talked some more.Milner explained his "overhead costs out there, this,that and the other thing," and then remarked: "You know, Johnson, we knew wecouldn't fire you because we would wind up in court-, so we decided thatwe wouldmake itso damn rough on youthat you would have to quit." [Emphasis supplied.]3.When he was laid off, he asked Leroy Pyle, who broke the bad news to him,when he would be called back, and Pyle replied: "Well, maybe in a month or sixweeks."Johnson expressed skepticism on this score, saying: "Well, is that trueor is itjust."when Pyle interrupted him to remark: "Well, itwasn'tmy ideato lay you off. I was satisfied with your work.But the Old Man (meaningMilner)is like anelephant.He don't forget anything."Milner denied making the remarks attributed to him by Johnson, and Pyledenied those attributed by Johnson to him, and I credit their denials. In addition,I credit the denials of the foremen who testified that they had not told Johnson thatthey had turned him in for araise.It is quite evident to me that Johnson's testi-mony has no correspondence with reality, and reflects only his enormous capacityfor self-deception and self-justification.In the end, he succeededin convincinghimself nodoubt that he had actually heard whathe imaginedwould help hiscase.But he overdid it; his testimonyis simply toopat.The only truth in it isthat he would not give up in tryingto get a raise.There are indications of invention in Johnson's testimonyitself.It is clear fromthe testimony of all the foremen, if not from the testimony of Milner, that despiteJohnson's persistent efforts to secure a raise,he had been repeatedly turned down overa period of almost 11/2 years.As Milner put it, wheneverthe questionof 'a raisefor Johnsoncameup, the vote of the foremen was "thumbs down."There were tworeasons for thisOne was that they did not share Johnson's exaggerated estimateof his own abilities and accomplishments; the secondreason wasthat Johnson hadbeen hired originallyat an excessivehourlyrateof pay.A helper was usuallystarted at $1.50 an hour but Johnson had been hired at $2.50 an houras an appren-ticewelder.Milner attributed this to the fact that Johnson was such a smooth talkerthat he had talked the foreman who had hired him into giving him the $2.50 an hour.As Milner put it: "Johnson should havebeen put onthe payroll at a dollar and ahalf, butJohnson is a smoothie.Johnson is a realgood talker.He can damn9Woodallhas already been mentioned as one of the Union's representatives.io It was customary for the wage rates of the employees to be reviewed periodically byMilner and his foremen.Such a review had just taken place, and Johnson had beendenied a raise. 190DECISIONSOF NATIONALLABOR RELATIONS BOARDnear sell a man on the idea that hell is an ice house." In these circumstances, it ishardly likely that the foremen would tell him in effect that they were on his side, andthat they had not turned hun down for a raise.Moreover, since the conferencesin which the wage rates of employees were reviewed were supposed to be confidential,they would hardly reveal to Johnson what recommendations had been made at theconference.It is even more unlikely that Milner, who, for all his flamboyance, hadbeen prudent enough to seek the advice of counsel, would have revealed to Johnsonthe innermost recesses of his mind.Milner had addressed the sardonic P.S. toJohnson, to be sure, but this could hardly be put in the category of revelation, foreverybody, including Milner, knew how hard Johnson was pushing the Union, anditwas revealing no secret to admit such knowledge.On the other hand, if Milnerexpected that Johnson's case would "wind up in court," he would hardly have toldhint something which would not only be certain to make it wind up in court butto wind up in favor of Johnson.Then, again, Milner would hardly have threatenedto make things rough for Johnson if he intended to get rid of him in a layoff whichalready was impending.Moreover, in the period of approximately 2 weeks thatelapsed between the conversation in which Milner is supposed to have made thisthreat and Johnson's layoff, Johnson was not subjected to anything that could bedescribed as rough treatment.Furthermore, it is also of some significance thatabout a month before this conversation he had been put back on the day shift be-cause of his wife's illness, which, surely, was an act of special consideration, if notkindness.As for Pyle, he would hardly have told Johnson that he would be recalledin a month or so when this was very unlikely.iiThe layoff was not expected to beof brief duration, and events proved that it was not of brief duration, for nobody wasactually recalled until January.Furthermore, Pyle would be even less likely thanMilner to say anything to Johnson that would be both incriminating and disrespectful,such as the elephant remark, for he would have to fear not only the day of reckoningin court but also Milner's wrath.As a matter of fact, the record shows that Milner'smemory was far from phenomenal.Once Johnson's direct evidence is rejected, however, the circumstantial evidenceseems altogether too weak to sustain the charge that Johnson's inclusion in the layoffof October 2 was discriminatory.Although the animus against Johnson is supposed to be Milner's, it was not Milnerwho put his name on the layoff list but Pyle.After making up the list Pyle showedit to Milner and Milner gave his approval: But there is no evidence that Johnson'sunion activities were discussed at the time that Pyle showed Milner the list.Theonly certain knowledge of Johnson's union activities that was possessed by Pyle wasthat he had acted as the Union's observer in the election.There is no showing thatPyle was actuated by union animus in including Johnson in the layoff, or that Pylewas otherwise involved in any unfair labor practices. Indeed, he struck me as arather quiet reserved individual who would be ill-suited to the role of union-buster.The situation, then, is this: that Milner who is supposed to be the antiunion employerdid not select Johnson as one of the employees to be laid off and that Pyle, who isnot shown to be an antiunion foreman, did.It is not at all surprising, moreover, that Johnson turned out to be No. 2 on thelayoff list.In his own estimation he was a first-class fitter entitled to the top payof $3.37 but Milner, Pyle, and the other foremen considered him a third-class fitter,i2and the preponderance of the evidence in the record bears them out.There is littleto show that Johnson's ability, and productiveness was more than just average.But,in determining whether it particular employee should be laid off, ability and produc-tiveness are not the only factors which may legitimately be considered. It is neces-sary to evaluate also the employee's conduct and character, and his record as a whole.Johnson had repeatedly been denied promotions and he had once been fired, and oneof the grounds had been absenteeism.He was, apparently, a fairly heavy drinker,and on occasion could not work because of a hangover.His personal conduct inthe period immediately preceding his discharge left, moreover, a good deal to bedesired.At the Santa Anita dinner, he had subjected a fellow employee and his wifeto,gross profanity, and at the time of his layoff, he was not on speaking terms withthree or four of his fellow employees.The fact that this conduct may have been dueto_his resentment against them for failing, to support the Union does not excuse hisconduct or immunize him from its consequences.11Gordon and Rutherford, testified that Pyle made similar predictions to them and theycertainly did not add to their credit as witnesses by this testimony."The fitters were not formallyclassifiedas first, second, and third class but it is"apparentfrom the testimony of the witnesses that such a classification existed in fact. METAL ARTS COMPANY191It also cannot be contended that Johnson's layoff was a violation of seniority.None of the employees who were laid off on October 22, 1963, including Johnson,were very old employees.But actually seniority was not recognized in the MetalArts plant-it had not been recognized even in the union contract while it was ineffect-and no employee was put on the layoff list merely because he had beenrecently hired.What determined the retention of an employee was his generalvalue.It is important to realize, moreover, that the layoff of October 22 was not alayoff in the ordinary sense of a periodic reduction in force in accordance with theneeds of production.Layoffs were extremely rare in the Metal Arts plant whereemployees were ordinarily kept through slack periods.But in October 1963 produc-tion declined so precipitously that the layoff of some employees became inevitable,and Milner and Pyle took advantage of the situation by deciding to get rid of the leastdesirable and productive of the employees.What really occurred was a house-cleaning,or, to be more literal,a plantcleaning.While the employees who wereinvolved in it were not formally discharged, there was actually little prospect thatmany of them would be recalled.Thus, the fact that in January 1964 several newemployees were hired, and only one of the laid-off fitters was rehired,13 does not havemuch significance.The one who was rehired was James A. Sandlin.Just why Sandlin, who was a fitter on the night shift, was included in the layoffis very obscure.In fact, the only hint in the record is the testimony of Milner thatin Johnson's last effort to get a raise he claimed that he was doing as much work asSandlin who was getting $3 an hour, which was not the top pay for a fitter.The factthat Sandlin was on the night shift may also possibly have had something to do withhis layoff.When he was rehired in January, Sandlin was rehired at $3.37 an hour,which was the top pay for a fitter. In any event, Milner testified that he was prettysure that Sandlin was'also a union adherent,and there is no good reason for doubtingthat Milner would know. Sandlin was actually rehired, however, by Pyle rather thanby Milner. In any event, the case of Sandlin does not help Johnson's case very much.A disproportionate layoff of union adherents is sometimes regarded as an indica-tion of discrimination.But it is not possible to determine from the record whetherthere was such a disproportion in the present case.Gordon,Johnson,Rutherford,and Sandlin were union adherents but they did not all do the same type of work.Gordon was a mechanic and Rutherford was a welder, and only Johnson andSandlin did fitting work.How many of the fitters,precisely,were retained, al-though union adherents,isnot established but theremust havebeen a number ofthem.Milner testified that John M. Tom, a first-class fitter, was retained, althoughhe knew him to be a union adherent. Earl Dudley Kirkland, a fitter's helper, wasalso retained,although he was a union adherent.Moreover,after Kirkland left totry another job elsewhere,Milner took him back,although he had confessed tovoting for the Union.After the election Milner raised the wages of two otheremployees, Paul T. Napel and John Frazier, although he knew they had voted forthe Union.Imust conclude that there is no substantial evidence that Johnson was discrimi-nated against by being included in the layoff of October 22. I do not deem itnecessary to determine, however, whether he was discharged rather than laid off, sincethe proof of discrimination is insufficient in either event.Pyle proved hopelesslyconfused in struggling with this question but, then,he is a shop foreman ratherthan a, dialectician.In the end,he could only declare that he would take Johnsonback if he'ever needed a man of his caliber.Counsel for the General Counsel invites me to determine also whether Gordonand Rutherford were not victims of discrimination.But they were not included inthe complaint, and their cases were, clearly, not fully litigated at the hearing. Ihave considered, therefore, the evidence relating to the layoffs of Gordon and Ruther-ford only insofar as it has pertinence to Johnson's case.CONCLUSIONS OF LAW1.Metal Arts Companyisanemployer within the meaning of Section 2(2) ofthe Act,and is,engaged in commerce, or inan industry affecting commerce, withinthe meaning of Section2(6) and (7) of the Act.,2.Sheet Metal Workers'InternationalAssociation, Local Union #54, AFL-CIO;is a labor,organizationwithinthe meaningof Section 2(5) of the Act3.The Respondent has not interfered with, restrained, or 'coerced its employeesin the exercise of the, rights guaranteed in Section 7 of the Act in violation ofSection 8(a) (1) of the Act.11Praxedis Vela was also rehired but he was only the janitor who did,the sweeping up. 192DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.By laying off or discharging Richard W. Johnson on October 22, 1963, theRespondent has not discriminated with reference to his tenure of employment inviolation of Section 8(a) (3) and (1) of the Act.RECOMMENDED ORDERIn view of my findings of fact, and conclusions of law, I recommend that anorder be entered dismissing the complaint.United Brotherhood of Carpenters and Joiners of America,AFL-CIO,Local 213andMechanical Specialty,Inc.Case No.93-CD-75.August 4, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding pursuant to Section 10(k) of the Act followinga charge filed by Mechanical Specialty, Inc., herein called the Em-ployer, alleging that United Brotherhood of Carpenters and Joinersof America, AFL-CIO, Local 213, herein called the Carpenters, hadviolated Section 8(b) (4) (D) of the Act by engaging in conduct toforce or require the Employer to assign certain disputed work to em-ployees represented by the Carpenters rather than to employees repre-sented by Local 18, International Hod Carriers, Building and CommonLaborers Union of America, AFL-CIO, herein called the Laborers.A hearing was held before Hearing Officer Paul L. Harper on May 12and 13, 1964.All parties appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearing on the issues.The rulings of theHearing Officer made at the hearing are free from prejudicial errorand are hereby affirmed.Thereafter, briefs were filed by the Em-ployer and the Carpenters which have been duly considered.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].Upon the entire record in this proceeding, the Board makes the fol-lowing findings :1.The business of the EmployerMechanical Specialty, Inc., a Texas corporation with its principalplace of business in Houston, Texas, is engaged in the installation oflaboratory fixtures and equipment in hospitals, schools, and relatedinstitutions.During the year 1963, the Employer received revenuein excessof $50,000 for services it performed outside the State of Texasand received goods from outside the State valued inexcessof $1 mil-lion.The parties agree, and we find, that the Employeris engaged in148 NLRB No. 23.